NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0449n.06

                                        Case No. 22-1146

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                )                              Nov 08, 2022
 THYSSENKRUPP MATERIALS LLC,                                               DEBORAH S. HUNT, Clerk
                                                )
        Plaintiff - Appellee,                   )
                                                )
 v.                                                   ON APPEAL FROM THE UNITED
                                                )
                                                      STATES DISTRICT COURT FOR THE
                                                )
 TRIUMPH GROUP INC.; TRIUMPH                          EASTERN DISTRICT OF MICHIGAN
                                                )
 AEROSTRUCTURES LLC,                            )
                                                                                       OPINION
        Defendants - Appellants.                )
                                                )


Before: GIBBONS, GRIFFIN, and STRANCH, Circuit Judges.

       GIBBONS, Circuit Judge. This appeal is from the district court’s order confirming an

arbitration award in favor of thyssenkrupp Materials LLC (“thyssenkrupp”) against Triumph

Group Inc. (“Triumph Group”) and Triumph Aerostructures LLC (“Triumph Aerostructures,”

together the “Triumph Entities”).

       Thyssenkrupp and Triumph Aerostructures were the successors to the original parties to a

long-term agreement that set forth a general framework under which Triumph Aerostructures

purchased aluminum from thyssenkrupp. Under the terms of the long-term agreement, Triumph

Aerostructures (and, according to thyssenkrupp, Triumph Group as well) had an obligation to

purchase inventories of obsolete items from thyssenkrupp if thyssenkrupp was unable to sell those

items after making reasonable efforts to do so. Thyssenkrupp says that in 2019, the Triumph

Entities breached their contractual duties by failing to purchase certain obsolete aluminum.
No. 22-1146, thyssenkrupp Materials LLC v. Triumph Group Inc., et al.

       Thyssenkrupp filed suit in the Eastern District of Michigan, asserting a claim for breach of

contract against both Triumph Entities.         Shortly thereafter, the parties agreed to arbitrate.

After discovery and a hearing, the arbitrator issued an unreasoned award of $2.9 million in

damages in favor of thyssenkrupp, holding both Triumph Aerostructures and Triumph Group

jointly and severally liable for this amount.

       Thyssenkrupp moved the district court to confirm the arbitrator’s award, and the Triumph

Entities moved to vacate. As relevant on appeal, the Triumph Entities argued that the arbitrator

manifestly disregarded the law in holding Triumph Group jointly and severally liable with

Triumph Aerostructures for thyssenkrupp’s damages. The district court granted thyssenkrupp’s

motion to confirm and denied the Triumph Entities’ motion to vacate. The Triumph Entities timely

appealed.

       Having studied the record on appeal and the briefs of the parties, we are not persuaded that

the district court erred in confirming the award. Because the reasons why judgment should be

entered for thyssenkrupp have been fully articulated by the district court, the issuance of a detailed

opinion by this court would be duplicative and would serve no useful purpose. Accordingly, we

affirm the judgment of the district court upon the reasoning set out by that court in its memorandum

opinion filed on January 26, 2022.




                                                 -2-